DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE filed 01/28/2022.

	Claims 1-13, 15, 16, 19-23 previously presented. Claim 13 had been canceled and claim 24 had been added. Claims 1-12, 15, 16, 19-24 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 1-12, 15, 16, 19-24 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Lu et al. (US 2006/0110347, currently cited on PTO 892), Barba et al. (US 2011/0002869, currently cited on PTO 892), Vatter et al. (US 2002/0028223, of record), and Shimizu et al. (US 2015/0150780, currently cited on PTO 892).

Applicants’ claims
Claim 1 is directed to a matte lip composition comprising at least one siloxysilicate resin in an amount of from about 7% to about 15% by weight, at least one polyorganosiloxane copolymer in an amount of from about 4.5% to about 10% by weight, at least one lipophilic silica in an amount of from about 1.0% to about 1.5% by weight, at least one non-lipophilic filler in an amount of greater than 0% to about 3.5% by weight, wherein the non-lipophilic filler is selected from the group consisting of silica kaolin, polyamide powders, polyalanine powders, polyethylene powders, tetrafluoroethylene polymer powders. and mixtures thereof, and at least one nonvolatile hydrocarbon oil in an amount of greater than 0% to about 3.5% by weight, all weights being based on the total weight of the composition, wherein the composition is free of mica and volatile alcohol, and wherein the composition contains no water.

Claim 12 is directed to a matte lip composition comprising at least one siloxysilicate resin in an amount of from about 10% to about 14% by weight, at least one  nylon-611/dimethicone in an amount of from about 6.5% to about 10% by weight, silica silylate in an amount of from about 1% to about 1.5% by weight, at least one non-lipophilic filler in an amount of from about 1% to about 2% by weight, wherein the non-lipophilic filler is selected from the group consisting of silica, kaolin, polyamide powders, polyalanine powders, polyethylene powders, tetrafluoroethylene polymer powders, and mixtures thereof, and at least one C3-C5 alkene in an amount of from about 1% to about 2% by weight, all weights being based on the total weight of the composition, wherein the composition has average gloss properties, measured at 60°, of less than or equal to 5 and wherein the composition is free of mica and volatile alcohol, and wherein the composition contains no water.

Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
® powder sold by Atochem and Orgasol®, that is applicants used to practice the present invention at paragraph [0059] of the published application. The filler is present in amount of 0-20%, e.g. 0.01-10% of the composition (¶¶ 0360-0361). The composition can be a liquid form (¶¶ 0036, 0433). The composition is anhydrous (¶¶ 0045, 0350). 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP 2141.02) 
	While Lu teaches nonvolatile hydrocarbon oil the cosmetic composition suitable for lip, the reference however does not teach the amount of the nonvolatile hydrocarbon 
Barba teaches cosmetic composition suitable for lip make up wherein the composition is anhydrous and can be liquid (abstract; ¶¶ 0116, 0127). The composition comfortable such that when deposited on the lip does not crack (¶ 0005). The composition comprising nonvolatile hydrocarbon oil in amount of preferably between 1-15% (¶¶ 0200, 0207). The composition further comprises polyorganosiloxane (¶ 0108), siloxysilicate resin (¶ 0174), fillers, e.g. silica and polyamide (¶¶ 0268, 0288), and C2-C20 polymer, e.g. polybutene (¶ 0170). 
 	Vatter teaches an anhydrous skin treatment composition (abstract). The reference teaches transfer resistant lipstick is applied to the lips to provide color, moisturization and improved skin feel, and reduced the appearance of oily shine (¶¶ 0226, 0242). The composition comprises spherical particles that provide shine control to the composition including silica (¶¶ 0109-0118). Preferred spherical particles include spherical particles of polyamide, e.g. Nylon 12 sold by Atochem under the name Orgasol 2002D Nat C05 (¶ 0122) which applicants used to practice the present invention in paragraph [0059] of the published application. The particles have size greater than 10 micron (¶ 0121). Preferably the spherical particles are present at a concentration of from about 0% to about 40% in the composition (¶ 0123). Examples XIII and XV contain 1% and 2% Nylon 12, respectively. The composition taught by the reference comprises non-volatile hydrocarbon in amount of 1-15% and preferably in amount less than 10%. Polybutene is taught (¶¶ 0092, 0155). Example V of the reference teaches lipstick free of volatile alcohol and free of water.


Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to provide lip composition taught by Lu comprising polyorganosiloxane, siloxysilicate, silica, kaolin and polyamide powder which are non-lipophilic filler, and non-volatile hydrocarbon oil, use 1-15% of nonvolatile hydrocarbon oil in the composition as taught by Bara, or less than 10% as taught by Vatter.  One would have been motivated to do so because Bara teaches composition comprising such an amount of hydrocarbon oil is suitable for anhydrous lip make up because the composition is comfortable such that when deposited on the lip does not crack, and because Vatter teaches composition comprising such amount is suitable for anhydrous lip composition that has transfer resistant when applied to the lips to provide 
Further, one would have used 0.4-3% of filler such as silica and kaolin and further added 0.2-4%, preferably 1.5%, by weight of the total composition of silica silylate taught by Shimizu to the composition taught by the combination of Lu, Barba and Vatter because Shimizu teaches lip anhydrous composition comprising the above fillers in the above amounts provides good glide to apply on the lip, good adhesion, good transfer resistance and resistance to separation, and further fillers modify rheology of the texture of the composition, and silica silylate improves stability of the composition.   
Regarding the limitation of claim 1 that the composition has no water, all the cited references teach anhydrous composition.
Regarding the limitation of “matte composition”, it is noticed that this limitation occurs in the permeable, and has not been given patentable weight. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Further, the “matte composition” is a property of the composition and it is expected from the composition taught by the cited references that teach all the elements of the  
Regarding the amount of siloxysilicate resin of 7-15% and 10-14% as claimed by claims 1 and 12, respectively, Lu teaches 0.1-30%, preferably from 0.5-20% and most preferably 1-10% that overlap with the claimed amount.
Regarding the amount of polyorganosiloxane of 4.5-10% and 6.5-10% as claimed by claims 1 and 12, respectively, Lu teaches 0.5-30%, and most preferably from 1-20% of the composition that overlap with the claimed amount.
Regarding the amount of lipophilic silica of 1-1.5% as claimed by claims 1 and 12, Shimizu teaches as low as 0.2-4% and exemplifies 1.5% that fall within the claimed amount.
Regarding the amount of non-lipophilic filler of 0-3.5% as claimed by claims 1 and 1-2% as claimed by claim 12, Shimizu teaches as low as 0.3-4% that overlaps with the claimed amount.
Regarding the amount of nonvolatile hydrocarbon oil of 0-3.5% as claimed by claim 1 and 1-2% as claimed by claim 12, Barba teaches 1-15% and Vatter teaches less than 10% that overlap with the claimed amounts.
Regarding all the above amounts of the ingredients claimed by claims 1 and 12, the cited references teaches amount overlapping to the claimed amounts. In the case See MPEP 2144.05 [R-5]. Further, routine optimization is prima facie obvious and within the purview of one of ordinary skill in the art. It has been further held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Meals Corp. of America v. Banner, 778 F2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding the limitation of “wherein the composition is free of mica” as claimed by claims 1 and 12, it is noted that the cited references teaches silica, nylon and kaolin as alternative to mica. The cited references suggests composition free of mica. 
Regarding the limitation that “the composition is free of volatile alcohol”, as claimed by claims 1 and 12, Lu teaches by example 2 base coat free of volatile alcohol. Example V of Vatter teaches lipstick free of volatile alcohol and free of water.  
Regarding volatile solvents and colors claimed by claim 2, Lu teaches volatile oils that reads on volatile solvents and teaches colors in the composition. 
Regarding the gloss values claimed by claims 3, 4, 15, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to formulate a matte composition with a gloss value within the ranges found in the instantly claimed invention since Lu teaches composition that is not shiny and Vatter teaches polyamide provides shine control, i.e. matte appearance, to cosmetics including lip compositions. Each of the examples in the instant specification comprising a combination of trimethylsiloxysilicate and Nylon-611/dimethicone copolymer had a shine value of 0.1 including inventive compositions A-F and 
Regarding trimethylsiloxysilicate claimed by claims 5 and 16, it is taught by Lu. 
Regarding nylon—611/dimethicone claimed by claims 6 and 12, it is taught by Lu.
Regarding silica silylate claimed by claims 7, 12 and 23, it is taught by Shimizu.
Regarding the claimed property of the polyamide powder as claimed by claims 8 and 19, Lu and Vatter teach Orgasol that is the same particles recited in the instant specification paragraph [0059] of the published application and would, therefore, have the same particle size, surface area, density and melting point. Claimed particle sizes are taught by Vatter that teaches greater than 10 micron. 
Regarding polybutene claimed by claims 9, 10 and 20, Barba, Vatter and Shimizu teach polybutene in lip composition.
Regarding claim 11 that the composition is applied to lips, the cited references are directed to lip composition that provide advantages to the lip, therefore are eventually applied to the lips to achieve these advantages.
Regarding silica and kaolin claimed by claims 21 and 22, Lu and Shimizu  teach silica and kaolin. 
Regarding liquid composition claimed by claim 24, Lu, Barba and Shimizu all 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
Note that the arguments regarding Aliano reference are moot in view of no longer relying on the reference for rejecting the claims. 
Applicants argue that the inventive compositions do not contain mica as functioning non-lipophilic fillers. They also do not contain volatile alcohol as functioning volatile solvent. And they do not contain water as functioning hydrating agent. And claim 24 does not include solid or semi- solid compositions. All of these differences, individually and collectively, distinguish the pending claims from the asserted art. Nothing in the asserted art would lead one of ordinary skill in the art to the identified non-lipophilic fillers in the identified amounts of the invention compositions lacking functional water and volatile alcohol solvent.

In response to this argument, it is argued that Lu does not teach mica in its composition (base coat), e.g. example 2. Vatter does not use mica in all taught compositions, and suggests polyamide as alternative of other particulates including silica. Regarding the absence of volatile alcohol, it is noted that Lu does not teach volatile alcohols. Regarding composition contains no water, Lu, Barba and Vatter 
It has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Further, it has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 

Applicants argue that as demonstrated by the invention examples and comparative examples in the present application, having all three ingredients present in minimal amounts, in addition to specific amounts of siloxysilicate resin and polyorganosiloxane copolymer, results in compositions having improved properties, including stability (lack of separation) which is highlighted by the lack of stability in the comparative examples, as well as improved tack properties which is highlighted by the increased tack in compositions A-B. Thus, the examples demonstrate that  affirmatively having the required ingredients in the required amounts yields compositions having improved stability and/or tack properties. This result is nowhere taught, suggested or recognized in the asserted art.


Comparative example 4 shows same results as examples D, i.e. 2.0 flake and 0.1 shine. Comparative examples 5 and 6 did not show separation. In order to have a fair side by side comparison, there should be only one variable ingredient and the others are the same in the compared compositions in order to show the effect of such an ingredient. Therefore it is not clear which ingredients responsible for better tack and stability due to presence of many variables in the inventive and comparative compositions. It is not clear if lack of separation and increased tack are due to the specific claimed required ingredients because optional ingredients also vary in inventive composition and comparative compositions. The prior art suggested amounts overlapping with the claimed amount of all the claimed ingredients, In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Note that the comparative results in the specification does not provide criticality of the claimed upper and lower limit of the claimed range of ingredients. Note also the claims require 0-3.5% polybutene and the examples of the specification contain 2.4-3.5%, and comparative example 2 has 3.3 polybutene, which within the instantly claimed amount, but still shows high separation. Therefore it does not seem that polybutene has effect on separation of the composition. The data in the specification does not show which ingredient is responsible for which property.

Applicants argue that the claimed invention in addition to requiring lipophilic silica in the minimal, narrow range identified, the present invention affirmatively requires the presence of two additional ingredients in minimal amounts: non-lipophilic filler (greater than 0% to about 3.5% by weight) and non- volatile hydrocarbon oil (greater than 0% to about 3.5%). It also requires specific amounts of siloxysilicate resin and polyorganosiloxane copolymer. Nothing in Aliano would lead one of ordinary skill in the art to compositions satisfying such specificity. And nothing in Vatter compensates for the fatal deficiencies of the primary references, in particular as nothing in these references would lead one of ordinary skill in the art to modify Aliano’s compositions to omit water as hydrating agent 

In response to this argument, it is noted that Aliano is no longer relied upon for rejecting the claims. Examples XIII and XV of Vatter teach 1% and 2%, respectively, of non-lipophilic filler, e.g. Nylon-12. Nonvolatile hydrocarbon oil is taught by Barba in amount of 1-15% that overlaps with the claimed amount. Vatter teaches non-volatile hydrocarbon in amount of 1-15% and polybutene in amount less than 10%. Shimizu teaches the claimed amounts of lipophilic filler of 0.2-4% and non-lipophilic fillers of 0.4-3%. One having ordinary skill in the art would have determined the amount of lipophilic, non-lipophilic filler and polybutene from within that taught by the cited references according to the desired property of the composition. In light of the teachings of the cited references, the claimed amount would be achieved. Therefore, the additional components of the instant composition are also additional components of the cited references and can be present in small amounts as claimed. 
Further, regarding the claimed amounts of the above ingredients, the amount taught by the cited references overlaps with the claimed amount. Therefore, the amounts and corresponding ratio overlaps with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir.1990). Determining the optimal concentration of each ingredient is deemed to be routine and well within the skill of the artisan. MPEP 2144.05 reads in-part: “Generally, difference in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations or temperature is In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235 (CCPS 1955).” The results applicants obtained, such as stability, would have been expected from the prior art because the cited references suggest all the components of the instant composition comprising overlapping amounts, and any properties applicant achieved of the instant composition would be an intrinsic property. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
It is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611